EXHIBIT 10.34
ADVISORY AND NON-COMPETITION AGREEMENT (2010)
This Advisory and Non-Competition Agreement (2010) (hereinafter sometimes
referred to as the “Agreement”), dated as of November 1, 2010, is by and between
Toll Brothers, Inc. (hereinafter “Company”) and Bruce E. Toll (hereinafter
“BET”).
WHEREAS, BET, a founder of the Company, was employed by the Company for many
years as its President, Chief Operating Officer and Secretary and in various
capacities with respect to the Company’s subsidiaries, and, more recently, has
been retained continuously since 1998 under a Consulting and Non-Competition
Agreement, dated March 5, 1998, as amended by an Amendment Agreement, dated
June 6, 2000, followed by an Advisory and Non-Competition Agreement, dated as of
November 1, 2004, and Amendments thereto dated as of June 13, 2007 and
November 24, 2008 (such agreements and amendments, to the extent in effect
immediately prior to the date hereof, are sometimes, for convenience, referred
to herein collectively as “Original Agreement”).
WHEREAS, the latest term of the Original Agreement expires on October 31, 2010;
WHEREAS, BET, during his many years of service with the Company in executive and
other capacities, has gained knowledge and received information concerning the
Company’s business and operations of a proprietary and confidential nature;
WHEREAS, the Company desires to have the valuable and special knowledge,
expertise and services of BET available to the Company on a continuing basis
after expiration of the Original Agreement, and the Company further desires that
BET agree, among other things, to preserve the Company’s confidences and not
compete with the Company during the term of this Agreement and thereafter to the
extent provided herein; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, in recognition of BET’s continuing contributions to the Company and in
exchange for BET’s covenants contained herein, the Company desires to continue
to employ BET and provide him with the benefits contained in this Agreement; and
WHEREAS, the parties mutually wish to enter into this Agreement.
NOW, therefore, in consideration of the mutual obligations and promises
contained herein, and intending to be legally bound, the Company and BET hereby
agree as follows:
1. Recitals. The foregoing recitals are hereby incorporated by reference as if
set forth fully herein.
2. Services; Term, and Title. During the six (6) year period commencing
November 1, 2010 and ending October 31, 2016 (hereinafter the “Term”), the
Company agrees to employ BET as follows: BET agrees to make himself available to
the Company and, in particular, to the Chairman of the Board (“Chairman”) and
the Chief Executive Officer of the Company (“CEO”), on a reasonable basis and at
reasonable times and places so as not to interfere with BET’s other business
interests, to consult with the Company, the Chairman and the CEO concerning
matters within his knowledge or expertise. BET’s services shall include, among
other things, providing advice, assistance, information and recommendations with
regard to suitable investments to be made by the Company relating to or
compatible with the real estate industry. BET’s title, in connection with his
services hereunder, shall be Special Advisor.

 

2



--------------------------------------------------------------------------------



 



3. Compensation. In consideration of BET’s continued availability and services
to the Company, as provided in Paragraph 2, hereof, and in further consideration
of other agreements of BET herein, including those set forth in Paragraphs 5, 6,
7, 8 and 9, hereof, the Company agrees to pay BET the amount set forth beside
the respective 12 month period of the Term in the following table:

         
November 1, 2010 — October 31, 2011
  $ 675,000  
November 1, 2011 — October 31, 2012
  $ 600,000  
November 1, 2012 — October 31, 2013
  $ 525,000  
November 1, 2013 — October 31, 2014
  $ 450,000  
November 1, 2014 — October 31, 2015
  $ 375,000  
November 1, 2015 — October 31, 2016
  $ 300,000  

payable in accordance with the Company’s regular pay schedule (which is
currently every two weeks).
4. Health Insurance. BET will continue to be entitled during the Term to group
health insurance of the type and amount currently being provided to Company
executives.
5. Termination of Compensation.
a. Notwithstanding anything to the contrary in Paragraphs 3 and 4, above, the
payments provided for under Paragraph 3, and the benefit provided in
Paragraph 4, hereof, shall terminate immediately upon BET’s death, Disability or
discharge for Cause. For purposes of this Agreement, the term (i) “Disability”
shall mean the inability of BET to fully perform his services under Paragraph 2,
hereof, due to physical, mental or other illness or limitations during a period
of 90 consecutive calendar days during the Term or any 90 business days during
any 180 consecutive calendar days during the Term, and (ii) “Cause” shall mean
any act of BET that constitutes embezzlement, theft, commission of a felony or
proven dishonesty in the course of his services with the Company, any material
violation by BET of Paragraphs 6, 7, 8 or 9, hereof, or any willful refusal by
BET to perform his services, as described in Paragraph 2, hereof.
b. BET agrees that his benefit under the Company’s Supplemental Executive
Retirement Plan (“SERP”) shall commence to be paid to him by reason of, and
following, his separation from service, as provided for under the terms of the
SERP, as amended to comply with applicable provisions of the Internal Revenue
Code (the “Code”) and applicable Treasury Regulations, including new Code
Section 409A added by the American Jobs Creation Act of 2004.

 

3



--------------------------------------------------------------------------------



 



6. Non-Compete. During the longer of (i) the Term and (ii) the remaining period
of BET’s service as Vice Chairman of the Company, BET shall not, without the
written consent of the Company, engage in any of the following prohibited
activities (which shall be in addition to any restrictions or prohibitions
contained in any other agreement between Bruce E. Toll and the Company or in any
benefit plan of which BET is a participant, such as the SERP):
a. BET shall not (as an individual, principal, agent, employee, advisor or
otherwise), directly or indirectly, engage in activities relating to or render
services:
i. to any firm or business in the homebuilding business, or
ii. so long as BET (including any immediate family members, trusts or other
entities for the benefit of any such persons) is an officer, director, partner
or limited partner of, or otherwise actively, directly or indirectly, engaged in
the operation or activities of, a real estate investment trust (or related
operating partnership) formed or sponsored by the Company, to any real estate
investment trust (whether in corporate, trust or partnership form) or operating
partnership (or other similar entity) affiliated with a real estate investment
trust; provided that BET shall not be deemed to be an officer, director, partner
or limited partner of a Company-formed or Company-sponsored real estate
investment trust or related operating partnership solely by reason of his status
or conduct as a shareholder or a director of the Company.
iii. so long as Dulles Green, L.P. (or its property), or its general partner,
continues to be controlled or jointly controlled by BET, to any real estate
investment trust (whether in corporate, trust or partnership form) or operating
partnership (or other similar entity) affiliated with a real estate investment
trust.

 

4



--------------------------------------------------------------------------------



 



The restrictions in this Paragraph 6.a. shall not prohibit BET from holding an
interest in any public corporation or real estate investment trust in an amount
less than 1% of any class of any such entity’s outstanding equity securities.
The restrictions of this Paragraph 6.a. are not intended to curtail the business
of BET Investments, Inc. and its controlled entities or of family trusts created
by BET, except to the extent that any such entities are operated in such a way
as to violate this Paragraph 6.a.
b. BET shall not solicit, induce or encourage any employee, independent
contractor, consultant or advisor to the Company to terminate his, her or its
employment or other relationship with the Company;
c. BET shall not solicit, induce or encourage any customer or vendor of the
Company to terminate his, her or its relationship with the Company, to cease
doing business with the Company or to refrain from giving new business or
additional business to the Company.
Given the breadth of BET’s responsibilities, the restrictions in this
Paragraph 6 shall apply (i) in all foreign countries in which the Company owns
or owned property or engaged in business during the Term, and (ii) in any
geographical area of the United States.
BET further acknowledges that these restrictions, in view of his long
employment, membership on the Board of Directors, consulting, advisory and other
relationships with the Company and the nature of the business in which the
Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of the Company, and that any violation thereof would result
in irreparable injuries to the Company, as to which the Company has no adequate
remedy at law. BET, therefore, acknowledges that, in the event of his violation
of any of these restrictions, the Company shall be entitled to obtain from any
court of competent jurisdiction preliminary and permanent injunctive relief to
restrain any such violation, plus reasonable legal fees, costs and expenses,
incurred in connection with any such action which rights shall be cumulative to
and in addition to any other rights or remedies to which the Company may be
entitled to the extent permissible under the laws of the Commonwealth of
Pennsylvania.

 

5



--------------------------------------------------------------------------------



 



7. Confidential Information. BET shall not, either during the Term or at any
time thereafter, use for his own personal benefit, or disclose, communicate or
divulge or use for the direct or indirect benefit of any person, firm,
association or company other than the Company, any confidential information
regarding the business methods, plans, policies, procedures, techniques,
research or development projects or results, financial results and projections,
trade secrets or other confidential knowledge or confidential processes or
information of or developed by the Company, any confidential information
furnished to the Company by customers or clients or any names and addresses of
customers or clients or any data on or relating to past, present or prospective
customers or clients or any other confidential information relating to or
dealing with the business condition, operations or activities of the Company
made known to BET or learned or acquired by him either while in the employ of
the Company, including the Term of this Agreement and the term of any
predecessor agreement or amendment described in the first WHEREAS clause, above.
8. Limitation on Authority. BET shall have no authority during the Term to enter
into binding obligations on behalf of the Company without the express written
consent of the Company, and shall not represent to any to any third party that
he has such authority.

 

6



--------------------------------------------------------------------------------



 



9. Name Confusion. BET shall not use, in any personal or business venture with
which he is associated, at any time during or after the Term, the name “Toll
Brothers” nor, for a period of two years following the execution of this
Agreement, the name “Toll”, in connection with any business name, nor shall he
conduct, at any time during or after the Term, any business in a manner that may
cause confusion with the Company name or business. Notwithstanding the above,
this paragraph will not prohibit BET from conducting personal or business
ventures (a) using the name Bruce Toll, Bruce E. Toll or Toll Management or
(b) using the name “Toll” in conjunction with the name “Reedman” in connection
with the automobile business.
10. Delegation; Assignability. BET may not assign his rights, or delegate his
obligations, under this Agreement. This Agreement may be assigned by the Company
to any successor in ownership of all or any part of the Company’s business.
11. Arbitration. Other than claims for equitable remedies, all claims, demands,
disputes, controversies, differences or misunderstandings between the parties
arising out of, or by virtue of, this Agreement shall be submitted to and
determined by arbitration, which shall be conducted before the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules then in effect, except as otherwise provided herein. The arbitration shall
be conducted in Philadelphia, Pennsylvania, at a specific location to be agreed
upon by the parties or, if no agreement can be reached, in the Philadelphia
office of the AAA. Only one arbitrator, who shall be neutral, shall be
appointed. The parties shall negotiate in an attempt to select a mutually
agreeable arbitrator; in the event they cannot agree within 30 days of the
service of the demand for arbitration, the AAA shall select an arbitrator from
its panel of arbitrators. Discovery shall be permitted in connection with the
arbitration only to the extent, if any, expressly authorized by the arbitrator
upon a showing of substantial need by the party seeking discovery. The
arbitrator’s decision shall be binding and conclusive on the parties, shall not
be appealable and shall include a finding for payment of costs of the
arbitration. Judgment on the arbitration award may be entered in any court
having jurisdiction.

 

7



--------------------------------------------------------------------------------



 



12. Miscellaneous.
a. Neither the failure nor any delay on the part of either party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
b. This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
c. The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part. The paragraph headings in this
document are descriptive only and shall not be deemed to be a complete summary
of the contents of such paragraph.

 

8



--------------------------------------------------------------------------------



 



d. This Agreement contains the entire understanding between the parties hereto,
and supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, with respect to
the subject matter hereof, including the Original Agreement, provided, however,
that this Agreement shall not affect or supercede that certain “Agreement,”
dated March 5, 1998, between the parties hereto, as amended by paragraph 1 of an
“Amendment Agreement,” dated June 6, 2000. The express terms hereof control and
supercede any course of performance of the trade inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing.
e. Nothing in this Agreement shall lessen, or detract from, any obligations,
responsibilities or fiduciary or other duties owed by BET to the Company or its
stockholders in his role as an officer, director, affiliate or employee of the
Company or any of its affiliates.
13. Notices. Any notices, demands or other communications arising from this
Agreement shall be effective if in writing given in person or sent by U.S. mail
or a nationally recognized courier service, in all such cases with written
acknowledgement of receipt, addressed to:

         
 
  [If to Company:]   Toll Brothers, Inc
250 Gibraltar Road
Horsham, PA 19044
Attention: Douglas Yearley,
Chief Executive Officer
With a copy to: John McDonald,
General Counsel
 
 
  [If to BET:]   Bruce E. Toll
250 Gibraltar Road
Horsham, PA 19044

 

9



--------------------------------------------------------------------------------



 



WHEREFORE, with the intention of being legally bound, BET and Company hereby
execute this Agreement as of the date first set forth above.

                  BRUCE E. TOLL       TOLL BROTHERS, INC.    
 
               
/s/ Bruce E. Toll
      By:   /s/ Douglas C. Yearley, Jr.    
 
         
 
    Date: September 22, 2010       Date: September 22, 2010    

 

10